Title: Thomas Jefferson to James Monroe, 17 August 1819
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Poplar Forest Aug. 17. 19
          
          With the transmission of two of the inclosed letters I have to apologise for having torn the cover leaves from their letter leaves before I discovered they were addressed to you. this operation I invariably practise on my own letters to economise stowage, and these being with others addressed to me under a general cover were submitted to the general operation before they were read. this apology is justly due to the fact, altho of the less importance, as the letters contained nothing more than was addressed to my self by letters on the same subject. by that of the 7th of June you will percieve that Poinsot  is a candidate for the Consulship of Marseilles. my old friend Cathalan being dead his Chancellor John Dodge formerly a candidate for it, has sent me some papers on the subject which in justice to him I inclose lest he should not have sent similar ones to the office of state. having been brought up in the counting house of the Messrs Crownenshields, they will of course be the best witnesses of his character. having no further interest or feeling in the appointment I take my leave of it with sincere thanks to you for the protection you afforded my friend, who was I believe the oldest officer of the US. and be assured, that whatever intrigue may have invented or perverted, he merited that protection from yourself & our country.   Colo Rob. Nicholas is probably known to you personally as having been an officer of great merit in our late war. he went into mercantile business at Leghorn as the Agent of the house of Smith and Buchanan: their failure throws him out of business, and he casts his eye on Alibama as a refuge. he wishes some particular appointment there, connected with the land office, but what I do not recollect, nor can I now find it having left the letter at Monticello. his understanding, his discretion and his honorable character have been so marked that I have no hesitation in believing him equal to the highest office there, and that he will be a comfort to the government in whatever they employ  him. and having spoken of the f son it is impossible to forget the son father in his fallen fortunes. he can never be otherwise than a man of a high order of merit, and particularly ingrafted into the esteem of this state generally. having resigned his office at the band bank and conveyed his whole estate to trustees for the payment of his debts I am sure that himself and family have not the penny to-day with which they are to buy the loaf of tomorrow. I am indeed a sore sufferer myself by his failure, yet I cannot look to his situation but with the greatest commiseration. in his best days he accepted from me the Collectorship of Norfolk and the probability is that at this day he would accept of any office of decent grade which would b give bread to his family. I am sure if any such in your gift should fall vacant it would be the highest gratification to yourself by holding out to him a helping hand in his distress, & proving to him what you are, to give bread to his family.   my last letters from Monticello informed me of your return & unfavorable state of health. I think you should withdraw from business until you recruit your own health. it will in the end save time to for yourself and your country. in the mean time trust your ministers with the government. Affectionately Adieu.
          
            Th: Jefferson
          
        